






EXHIBIT 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT


pursuant to


LEXMARK INTERNATIONAL, INC.
2005 NONEMPLOYEE DIRECTOR STOCK PLAN




This RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement") between Lexmark
International, Inc., a Delaware corporation (the "Company"), and the person
specified on the signature page hereof (the "Grantee") is entered into as of the
___ day of ___, 20­­­­___ (the "Grant Date") pursuant to the Lexmark
International, Inc. 2005 Nonemployee Director Stock Plan, as the same may be
amended from time to time (the "Plan").  Capitalized terms used and not defined
herein shall have the meanings assigned to such terms in the Plan.


WHEREAS, the Grantee is a member of the Board of Directors of the Company, who
is not also an officer or employee of the Company or one of its Subsidiaries or
affiliated with any stockholder of the Company holding 5% or more of the
Company’s equity securities, and the Board has determined that it would be to
the advantage and in the interest of the Company to grant the restricted stock
unit award provided for herein to the Grantee as an inducement to the Grantee to
remain in the service of the Company and the Subsidiaries and as an incentive to
the Grantee to devote his or her best efforts and dedication to the performance
of such services and to maximize shareholder value; and


WHEREAS, the Grantee desires to accept from the Company the grant of the
restricted stock units evidenced hereby on the terms and subject to the
conditions herein;


NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto hereby covenant
and agree as follows:


1.  
  Restricted Stock Unit Award.



(a)  
Restricted Stock Unit Award.  The Company hereby grants to the Grantee,
effective as of the date hereof and on the terms and conditions herein, the
number of restricted stock units set forth on the signature page hereof, each
representing the Grantee's right to receive one share of Common Stock at the
time or times provided for in Section 3 hereof, subject to the terms and
conditions described herein (the "Restricted Stock Units" or "Units").



(b)  
2005 Nonemployee Director Stock Plan.  This Agreement is subject in all respects
to the terms of the Plan, all of which terms are made a part of and incorporated
in this Agreement by reference.  In the event of any conflict 

 
 
1

--------------------------------------------------------------------------------


 
 



 
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.  The Grantee hereby acknowledges that copies of the Plan may
be obtained from the Vice President of Human Resources and agrees to comply with
and be bound by all of the terms and conditions thereof.
 

 
(c)  
Establishment of Account.  No shares of Common Stock will be issued on the date
of grant of the Restricted Stock Units and the Company shall not be required to
set aside a fund for the payment of any such Units.  The Company will establish
a separate bookkeeping account for the Grantee and will record in such account
the number of Restricted Stock Units awarded to the Grantee and, to the extent
applicable, the Dividend Equivalents provided for in Section 3(b) hereof.



2.  
  Vesting and Settlement of Restricted Stock Units.



(a)  
Vesting and Settlement.  The Restricted Stock Units will become 100% vested on
the first anniversary of the Grant Date (the "Vesting Date"), subject to the
Grantee's continuous service as a member of the Board of Directors of the
Company from the Grant Date to the Vesting Date.  After the Restricted Stock
Units have become vested on the Vesting Date, they shall settle as follows: 34%
of the vested Restricted Stock Units shall settle on the second anniversary of
the Grant Date, and 33% of the vested Restricted Stock Units shall settle on
each of the third and fourth anniversaries of the Grant Date (each, a
“Settlement Date”); provided, however, in the event of the Grantee’s death, any
unsettled vested Restricted Stock Units shall be settled as soon as practicable
after the date of the Grantee’s death.



(b)  
Acceleration.  The Board may, in its discretion, accelerate the vesting of all
or any portion of the Restricted Stock Units or waive any conditions to the
vesting of such Restricted Stock Units; however, the Board shall not accelerate
a Settlement Date, unless otherwise permitted under Code Section 409A or the
Treasury Regulations issued thereunder.



(c)  
Termination of Status as a Board Member.  In the event of the Grantee's
termination of service as a member of the Board of Directors of the Company
prior to the Vesting Date, for any reason other than death or disability (as
defined in Code Section 409A and the Treasury Regulations issued thereunder),
the Grantee shall immediately forfeit all rights with respect to any Restricted
Stock Units (and Dividend Equivalents) which have not yet vested in accordance
with the provisions of Section 2(a) of this Agreement.  The Restricted Stock
Units shall become 100% vested in the event of the Grantee’s termination of
service as a member of the Board of Directors of the Company due to death or
disability.

 
 
2

--------------------------------------------------------------------------------


 
 
(d)  
Deferred Settlement.  The Grantee may elect to defer any Settlement Date set
forth in Section 2(a), subject to the terms and conditions set forth in Section
9.6 of the Plan.



3.  
 Payment of Restricted Stock Unit Award.



(a)  
Payment.  On, or as soon as reasonably practicable after, each Settlement Date,
subject to Section 4 hereof, the Company shall direct its stock transfer agent
to make (or to cause to be made) an appropriate book entry in the Company's
stock transfer books and records reflecting the transfer to the Grantee, and the
Grantee's ownership, of one share of Common Stock for each vested Restricted
Stock Unit that shall have become settled on such Settlement Date.  Upon the
Grantee's request, subject to Section 4 hereof, the Company shall deliver to the
Grantee a stock certificate registered in the Grantee's name and representing
such number of shares of Common Stock free and clear of all restrictions except
any that may be imposed by law.   No payment will be required to be made by the
Grantee upon the delivery of such shares of Common Stock, except as otherwise
provided in Section 4 of this Agreement.



(b)  
Dividend Equivalents.  Unless otherwise determined by the Board, the Company
will credit to the account of the Grantee an amount equal to any dividends or
dividend equivalents and other distributions paid by the Company with respect to
the number of shares of Common Stock corresponding to the number of Restricted
Stock Units ("Dividend Equivalents").  Dividend Equivalents in respect of
Restricted Stock Units that shall have become vested on the Vesting Date shall
be payable to the Grantee on each Settlement Date in the same proportion that
the Restricted Stock Units are settled.



(c)  
Restrictions on Sale upon Public Offering.  The Grantee hereby agrees that,
notwithstanding the vesting of the Restricted Stock Units pursuant to Section
2(a) of this Agreement or the transfer of the shares of Common Stock covered
thereby to the Grantee pursuant to Section 3(a) hereof, the Grantee will not
effect any public sale or distribution of any of such shares of Common Stock
during the 20-day period prior to and the 180 days following the effective date
of any registration statement hereinafter filed by the Company under the
Securities Act of 1933, as amended, with respect to any underwritten public
offering of any shares of the Company's capital stock (other than as part of
such underwritten public offering).



4.  
Tax Withholding.  The delivery of any directions to the Company's stock transfer
agent or any certificates for shares of Common Stock pursuant to Section 3 shall
not be made unless and until the Grantee, or, if applicable, the Grantee's
beneficiary or estate, has made appropriate arrangements for the payment to the
Company of an amount sufficient to satisfy any applicable U.S. federal, state
and

 
 
 
3

--------------------------------------------------------------------------------



 

 
local and non-U.S. tax withholding or other tax requirements, as determined by
the Company.  To satisfy the Grantee's applicable withholding and other tax
requirements, the Company may, in its sole discretion, (i) withhold a number of
shares of Common Stock having an aggregate Fair Market Value on a Settlement
Date equal to the applicable amount of such withholding and other tax
requirements or (ii) require the Grantee to sell a number of shares of Common
Stock having at least a value sufficient to meet the applicable amount of such
withholding and other tax requirements to account for rounding and market
fluctuations, subject to any rules adopted by the Board or required to ensure
compliance with applicable law, including, but not limited to, Section 16 of the
Securities Exchange Act of 1934, as amended.  Shares required to be sold to
satisfy the Grantee’s applicable withholding and other tax requirements may be
sold as part of a block trade with the Grantee receiving an average price.  Any
cash payment made pursuant to Section 3 shall be made net of any amounts
required to be withheld or paid with respect thereto (and with respect to any
shares of Common Stock delivered contemporaneously therewith) under any
applicable U.S. federal, state and local and non-U.S. tax withholding and other
tax requirements.


5.  
Transferability.  Unless otherwise provided in accordance with the provisions of
the Plan, the Restricted Stock Units may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated by the Grantee, other than by
will or the laws of descent and distribution.  The term "Grantee" as used in
this Agreement shall include any permitted transferee of the Restricted Stock
Units.



6.  
Adjustment in Capitalization.



(a)  
The aggregate number of shares of Common Stock covered by the Restricted Stock
Units granted hereunder shall be proportionately adjusted to reflect, as deemed
equitable and appropriate by the Board, an Adjustment Event.



(b)  
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received or credited to the account of the Grantee with respect to the
Restricted Stock Units as a result of any Adjustment Event, any distribution of
property or any merger, consolidation, reorganization, liquidation, dissolution
or other similar transaction shall, except as otherwise provided by the Board,
be subject to the same terms and conditions, including restrictions on transfer,
as are applicable to the Restricted Stock Units with respect to which such
shares, cash or other property is received or so credited and stock
certificate(s), if any, representing or evidencing any shares of stock or other
property so received shall be legended as appropriate.

 
 
4

--------------------------------------------------------------------------------



 
7.  
Preemption by Applicable Laws and Regulations.  Notwithstanding anything in the
Plan or this Agreement to the contrary, the issuance of shares of Common Stock
hereunder shall be subject to compliance with all applicable U.S. federal, state
and non-U.S. securities laws.  Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Grantee (or the Grantee's beneficiary or
estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.



8.  
Interpretation; Construction.  All of the powers and authority conferred upon
the Board pursuant to any term of the Plan or the Agreement shall be exercised
by the Board, in its sole discretion.  All determinations, interpretations or
other actions made or taken by the Board pursuant to the provisions of the Plan
or the Agreement shall be final, binding and conclusive for all purposes and
upon all persons and, in the event of any judicial review thereof, shall be
overturned only if arbitrary and capricious.  The Board may consult with legal
counsel, who may be counsel to the Company, and shall not incur any liability
for any action taken in good faith in reliance upon the advice of counsel.



9.  
Amendment.  The Board shall have the right, in its sole discretion, to alter or
amend this Agreement, from time to time, as provided in the Plan in any manner
for the purpose of promoting the objectives of the Plan, provided that no such
amendment shall impair the Grantee's rights under this Agreement without the
Grantee's consent.  Subject to the preceding sentence, any alteration or
amendment of this Agreement by the Board shall, upon adoption thereof by the
Board, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  The Company shall give written notice to the Grantee of any such
alteration or amendment of this Agreement as promptly as practicable after the
adoption thereof.  This Agreement may also be amended by a writing signed by
both the Company and the Grantee.



10.  
No Rights as a Stockholder.  Except as provided by the Plan, the Grantee shall
have no rights as a stockholder with respect to the Restricted Stock Units prior
to the date as of which the shares of Common Stock covered thereby are
transferred to the Grantee in accordance with Section 3(a) hereof.



11.  
Miscellaneous.



(a)  
Notices.  All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
if mailed by regular United States mail, first-class and prepaid, or by any
recognized international equivalent of such delivery, to the Company or the
Grantee, as the case may be, at the following addresses or to such other address
as the Company or the Grantee, as the

 
 
 
 

 
5

--------------------------------------------------------------------------------



 
     
case may be, shall specify by notice to the others delivered in accordance with
this Section 11(a):





 
(i)
if to the Company, to it at:


 
One Lexmark Centre Drive

 
740 West New Circle Road

 
Lexington, KY  40550

 
Attention:  Secretary



 
(ii)
if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.



All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.


(b)  
Binding Effect; Benefits.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.



(c)  
Waiver.  Any party hereto may by written notice to the other party (i) extend
the time for the performance of any of the obligations or other actions of the
other party under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement and (iii)
waive or modify performance of any of the obligations of the other party under
this Agreement, provided any of such actions are not inconsistent with Code
Section 409A and the Treasury Regulations issued thereunder.  Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein.  The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any preceding
or succeeding breach and no failure by a party to exercise any right or
privilege hereunder shall be deemed a waiver of such party's rights or
privileges hereunder or shall be deemed a waiver of such party's rights to
exercise the same at any subsequent time or times hereunder.

 


(d)  
Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the





 
 
6

--------------------------------------------------------------------------------


 

 

 
Company or the Grantee without the prior written consent of the other party.
 

 
(e)  
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the law that might be
applied under principles of conflict of laws and excluding any conflict or
choice of law rule or principle that may otherwise refer construction or
interpretation of the Plan or this Agreement to the substantive law of another
jurisdiction.



(f)  
Jurisdiction.  The Grantee hereby irrevocably and unconditionally submits to the
jurisdiction and venue of the state courts of the Commonwealth of Kentucky and
of the United States District Court of the Eastern District of Kentucky located
in Fayette County, Kentucky, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereby
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such Kentucky state or United States federal
courts located in such jurisdiction.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Grantee further agrees that any action related to, or
arising out of, this Agreement shall only be brought by Grantee exclusively in
the federal and state courts located in Fayette County, Kentucky.  Nothing in
this Agreement shall affect any right that the Company may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.



(g)  
Severability.  If any provision of this Agreement or the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Agreement or the Plan, and the Agreement and the
Plan shall be construed and enforced as if such provision had not been included.



(h)  
Survival.  Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement shall
survive any termination or expiration of this Agreement and continue in full
force and effect.



(i)  
Internal Revenue Code Section 409A.  The Company intends for this Agreement to
comply with the provisions of Section 409A of the Code
 

 
 
7

--------------------------------------------------------------------------------


 



 
and Treasury Regulations promulgated thereunder.  Notwithstanding Section 9
hereof, the Company reserves the right to amend this Agreement to comply with
Section 409A of the Code without the Grantee’s consent.
 

 
(j)  
Section and Other Headings, Etc.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.



(k)  
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.



*           *           *           *           *

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.


LEXMARK INTERNATIONAL, INC.






Name:
Title:                      Vice President of Human Resources






GRANTEE:




By:  ______________________________
(Sign Here)
 
                                                                                             

 
Name:
Address of the Grantee:





Number of Restricted Stock Units:
Granted on

 







 
 
9

--------------------------------------------------------------------------------

 
